DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-9 in the reply filed on 6-7-2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because the specifics of the method of manufacture would be searched in C21D while the structure would be searched in E02F, different prior art would be searched, and different rejections would apply.  Further, the patentability of an apparatus does not necessarily depend on its method of production. See MPEP section 2113 Product-by-Process, which states, if the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Limitations drawn to the specifics of the method would only apply to the apparatus if they result in a physical structural difference beyond mere material differences. 
The requirement is deemed proper and is therefore made FINAL.

Claim Interpretation
The phrase “cast bonded” of claim 1 is interpreted to comprise a metallurgical bond creating a microstructure comprised of the material from the body and the tip excluding any additional filler material.  


Claim Objections
Claim 9 is objected to because of the following informalities:  Line 2 presents a white cast iron and lines 2 and 3 refer to the white cast steel.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2-3 and 9 are relative terms which renders the claims indefinite. The term “about” is not defined by the claim, the specification ¶0034 does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Applicant must either remove all instances of “about”, clearly show where in the specification the term “about” is defined, or provide clear evidence that defines the term “about” as being old and well known in the art of cast iron production.    
Claim 3 states the hardness of the tip is only 60-65.  It is unclear if this range should state 600-650?   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (US 2010/0275473).
Regarding claims 1 and 4, Maher discloses a bucket part (Figure 2A shows a heel shroud for a bucket ¶0041) for construction machinery being coupled with a bucket of the construction machinery, the bucket part for construction machinery comprising: a body (112) including at least one seating portion (124) in a surface thereof; and a wear resistant tip (114) cast bonded to the at least one seating portion (¶0053-0054), wherein the body and the wear resistant tip include dissimilar cast irons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 2010/0275473) as supported by Huggett (WO 0213996).
Regarding claims 2-3 and 9, Maher discloses the use of a body material comprised of mild steels, higher strength carbon steels, and some steel alloys that may be welded to an excavator bucket (¶0052). Maher discloses the use of a tip material with a high degree of resistance to abrasion such as alloy white irons (¶0053), and Maher discloses casting the first and second materials into one another to form a metallurgical bond (Abstract, ¶s 0010, 0049, 0052-0054, .  Further see provided Huggett (WO 0213996) considered to be incorporated by reference in ¶0054).  
The invention of Maher is considered to teach the structure of two different cast irons put together to form a metallurgical bond with a transition region that forms a metal matrix including both cast irons as explained in ¶0054.
Regarding the claim language further defining Brinell hardness and the cast iron compositions, these features are not considered to further define the specific structure of the body and wear tip to distinguish it from Maher.  These claim limitations are directed to process and material  limitations.  It is noted wherein the patentability of a product does not necessarily depend on its method of production. See MPEP section 2113 Product-by-Process, which states, if the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, Maher discloses the same claimed structure although not necessarily assembled as claimed by using the two different specific cast irons.  As such, the claim is considered to be anticipated by Voss as the same claimed structure has been taught, and further it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use any two known cast irons, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  Therefore, any base metal that is easily welded to an excavator bucket combined with any harder tip metal, such as any known white cast iron, would be obvious to combine and use in Maher.   

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 2010/0275473) as supported by Huggett (WO 0213996) as applied to claim 1 in further view of Jeong (KR 100783100).
Regarding claim 5, Maher is lacking wherein the body includes an inserting column, and the wear resistant tip includes a hole into which the inserting column is inserted when combining with the seating portion.
Jeong discloses a bucket part with one material cast into another to form a wear resistance tip and teaches the further use of a column structure formed through the wear resistance tip (A inserting column is formed through hole 131 of the wear resistance tip element 130).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maher by forming inserting columns through and further connecting the body to the wear tip as taught by Jeong to form a stronger mechanical connection in conjunction with the cast bonded connection.  

Regarding claim 6, Maher further discloses wherein a surface of the wear resistant tip which forms a cast bonding surface when cast bonded to the seating portion has a convex curve (Figure 2b, a cast bonded surface is formed between element portions 119/121 and 114 which comprises a convex curve).

Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (USPN 9561562) in view of Maher (US 2010/0275473).
Regarding claims 1, 4 and 8, Churchill discloses a bucket part (10) for construction machinery being coupled with a bucket of the construction machinery, the bucket part for construction machinery comprising: a body (212) including at least one seating portion (350) in a surface thereof; wherein the seating portion includes a first recess in a bottom surface of the body and a second recess in an upper surface of the body (Figure 23 shows upper recess portion pointed to by indicator 338 and lower portion pointed to by indicator 342), and wherein the wear resistant tip includes a first wear resistant tip bonded into the first recess and a second wear resistant tip bonded into the second recess (Both recesses comprise tips bonded to the surface of the body 212 to form a tooth point); wherein the body and the wear resistant tip include dissimilar metals (Column 1 lines 52-63).
	Churchill is lacking specific materials to include two different cast irons cast bonded to form the tips.   
	Maher discloses an alternative jointing method for hardening a tooth of a excavator and teaches the combination of two different cast irons to form a cast bond between them (Figure 3, ¶s 0055-0062).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Churchill by using different irons cast bonded together as taught by Maher for the purpose of forming a stronger physical bond for an excavator tooth and providing a means for bonding two different cast irons.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaniak (US 2017/0233986).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671